PER CURIAM.
C.L.R. petitions for a writ of habeas corpus, contending that she is entitled to immediate release. She asserts that the trial court erred in failing to properly advise her of her right to counsel as required by Florida Rule of Juvenile Procedure 8.165. The state concedes the error. See B.F. v. State, 747 So.2d 1061 (Fla. 5th DCA 2000); A.P. v. State, 730 So.2d 425 (Fla. 5th DCA 1999); J.R.V. v. State, 715 So.2d 1135 (Fla. 5th DCA 1998). We therefore grant the petition, issue the writ, and order the child to be immediately released. The trial court can then comply with the requirements enunciated in J.R.V., 715 So.2d at 1139.
PETITION GRANTED.
COBB, PETERSON, and THOMPSON concur.